DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it begins with the phrase “Disclosed is,” i.e., a phrase that is implied.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 9 recites “the wellhead pressure of the drilling well is greater than or equal to 1 MPa after the depressurizing.” This is a range with an unbounded upper limit, and, therefore, encompasses a temperature so inconceivably high that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for a pressure of 100 MPa, 1000 MPa or 10,000 MPa (increasable ad nauseam), even though these amounts are encompassed in the claimed range.
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 11 recites “the number of fractures is one or more.” This is a range with an unbounded upper limit, and, therefore, encompasses a number of fractures so inconceivably high that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for a number of fractures of 1,000, 10,000 or 100,000 (increasable ad nauseam), even though these amounts are encompassed in the claimed range.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5, along with claims 6-13, dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 step 4 recites “pumping out of water from the borehole.”  It is unclear what is meant by “pumping out of water.”  Clarification is required.  
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites “the wellhead pressure of the drilling well is greater than or equal to 1 MPa after the depressurizing.” This is a range with an unbounded upper limit, and, as such, it is unclear as to the extent of temperature range Applicant is intending to seek patent protection of; as such, the claim is rendered indefinite.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites the limitation "the pumping water" in line 2.  There is insufficient antecedent basis for this limitation in the claim since ‘pumping water’ was not previously claimed.  The Examiner notes, claim 5 has been amended to recite “pumping out of water.”
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 11 recites the limitation "the number of fracture" in line 3.  There is insufficient antecedent basis for this limitation in the claim since ‘a number of fracture’ was not previously claimed.
Claim 11 recites “the number of fracture is one or more.” This is a range with an unbounded upper limit, and, as such, it is unclear as to the extent of number of fractures Applicant is intending to seek patent protection of; as such, the claim is rendered indefinite.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Unknown (CA 2 818 380) in view of Matsuo et al. (JP 2003214082 A- cited previously) and Sugimoto (JP 2019214880 A – cited previously).
	With respect to independent claim 5, Unknown discloses a method for exploiting a natural gas hydrate reservoir, comprising:
	step 1)	drilling a borehole entering the natural gas hydrate reservoir (paragraph bridging p. 3-4, wherein it is disclosed a horizontal or deviated well is drilled into the gas hydrate reservoir/formation);
	step 2)	perforating the borehole located in the natural gas hydrate reservoir to form a perforation in the natural gas hydrate reservoir around the borehole (paragraph at the top of page 4, wherein it is disclosed a multistage fracture treatment is then performed; the Examiner notes, the claim requires the formation of a perforation and a fracture via the perforation; as such, it is the position of the Office that the perforating and fracturing steps need not be individual steps in the instant method, but rather, can be accomplished in a single step);
	step 3)	fracturing the natural gas hydrate reservoir via the perforation with a fluid that will not freeze (paragraph at the top of page 4, wherein it is disclosed a multistage fracture treatment is then performed with a fluid that will not freeze, see further note above); and
	step 4)	depressurizing the borehole, pumping out of water from the borehole to stimulate decomposition of the natural gas hydrate and collecting the natural gas released by the natural gas hydrate (p. 4, bottom full paragraph, wherein pump 11 is used to pump water 10 and the gas hydrate is disassociated).
	Unknown discloses wherein the method and system can be used for producing subterranean or subsea gas hydrate reservoirs (p. 3, first paragraph), wherein methane hydrate formations are known to exist beneath and on the ocean floor (p. 3, third paragraph).  The reference, however, fails to explicitly disclose laying a drilling platform in a natural gas hydrate occurrence area and drilling therein as claimed.  Matsuo et al. teaches methods of drilling and collecting gas hydrate wherein a boring device that penetrates the seabed is provided on a platform 101 on a sea surface 5 with sea bed 2 found therebeneath; such allows for offshore drilling and production of gas hydrates found subsea (Fig. 1).  Since Unknown discloses the use of the method in producing subsea gas hydrates, it would have been obvious to one having ordinary skill in the art to provide for a platform as suggested by Matsuo et al. in the natural gas hydrate occurrence subsea area in order to provide support to the drilling equipment in the offshore location surrounding sub sea formation.
Unknown discloses fracturing the reservoir with a fluid that will not freeze, as noted above.  The reference, however, fails to disclose wherein such a fluid includes a gas containing calcium oxide powder, such that the calcium oxide powder enters the perforated fracture, as claimed.  Sugimoto suggests collecting natural gas resources from a subsea stratum (abstract) wherein fractures 18a are created within the stratum; high pressure steam can be used for the purpose of freezing prevention in such a method (p. 2, first full paragraph).  Such a high pressure water/steam supply is further suggested to supply crushed particles 80 into the seabed formation for the purpose of providing heating thereto; the particles may include calcium oxide/a pulverized, i.e., powdered, calcined component composed of lime, i.e., calcium oxide and is further suggested to form calcium hydroxide upon reaction with water which expands over time in the stratum (p. 8, second full paragraph).  Since Unknown discloses the use of a fluid that will not freeze to fracture and Sugimoto suggests the use of high pressure steam, i.e., a gas, for freezing prevention, it would have been obvious to one having ordinary skill in the art to try high pressure steam in the method of Unknown as the fracturing fluid in order to prevent freezing by providing a fracturing fluid that will not freeze therein.  Additionally, one of ordinary skill in the art would recognize the ability to include therein a component containing calcium oxide powder in order to provide a material that imparts heating to the formation and an expansion body within the fractures/cracks created therein, thereby facilitating the heating and collection of natural gas therefrom.
With respect to dependent claim 6, Unknown discloses wherein the method is a method of depressurization (p. 4, first full paragraph) and further wherein the natural gas hydrate occurrence area includes a sea area (p. 3, first paragraph).  Sugimoto further provides for backfilling with in-situ supplemental heat, as set forth above (see motivation above), and Matsuo et al. provides for the drilling platform on sea water, as set forth above (see motivation above).
With respect to dependent claim 7, Unknown discloses wherein the drilling well includes a horizontal well and vertical well, in which the vertical well is drilled by passing a drilling well through the seawater (in view of Matsuo, as set forth above) and overlying strata 14 respectively, followed by entering the natural gas hydrate reservoir, and the horizontal well includes a vertical section and a horizontal section, and the horizontal well is drilled by passing a vertical section of a drilling well through seawater (in view of Matsuo, as set forth above) and overlying strata 14 respectively followed by entering the natural gas hydrate reservoir, and then drilling a horizontal section in the natural gas hydrate reservoir (claim 1, a.).  
With respect to dependent claim 8, Unknown discloses wherein the step 2) is performed after the drilling is completed (paragraph bridging p. 3-4); the perforating includes uniform perforation (see Figures, wherein the perforations are “uniform”); the perforation fracture is in a form of a plurality of perforations uniformly distributed (see Figures, wherein the fractures are seen “uniformly” distributed as they are evenly spaced along the horizontal portion of the well); and the perforation is distributed in the horizontal section of the horizontal well (see Figures).  
With respect to new dependent claim 11, Unknown discloses wherein the fracture has a width and length; the number of the fracture is one or more and the angle between the lengthwise direction of the fracture and the lengthwise direction of the borehole is as claimed (see Fig. 5 and 6, wherein it is noted the angle approximates 90 degrees).  Although silent to the width and length of the fracture, it is the position of the Office one having ordinary skill in the art would recognize a suitable width and length for such a fracture as that which is created by Unknown as such would be achievable through routine experimentation and optimization since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed fracture width and length as critical and as such, the determination of such a size would be achievable through routine experimentation in the art.
With respect to new dependent claim 13, Unknown discloses drilling of a borehole, as noted above within the rejection of claim 5.  Although silent to the diameter thereof, one having ordinary skill in the art would recognize the optimal borehole diameter when conducting the method of Unknown as based on conditions encountered in the field and optimal design thereof since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed borehole diameter as critical and as such, the determination of such a size would be achievable through routine experimentation in the art.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Unknown in view of Matsuo et al. and Sugimoto as applied to claim 5 above, and further in view of Konno et al. (WO 2018/008535 A1 – cited previously) and Ikezaki et al. (JP 2012172418 A – cited previously).
With respect to dependent claim 9, Unknown discloses the perforating and the fracturing are multi-stage clustering perforation and staged fracturing (see Figures, wherein the perforations/fractures are disclosed in “clusters” of at least 2 positioned 180 degrees apart and are disclosed as multi-staged); the depressurizing is by reducing the wellhead pressure of the drilling well after the fracturing is stopped (page 4, top paragraph).  The reference, however, fails to explicitly disclose the pressure of the fracturing.  Konno suggests hydraulic fracturing methods for gas hydrate layers wherein calculations are made so as to determine the appropriate pressure for fracturing at the prescribed depth of the gas hydrate layer and stresses therein.  Experimental pressures determined using such methods are within the range instantly claimed.  As such, it is the position of the Office, when creating a fracture in the gas hydrate formation of Unknown, one having ordinary skill in the art would recognize the optimal pressure required for fracturing therein based on the environmental characteristics encountered in the formation in order to effectively create a fracture within the gas hydrate layer since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed pressure range for each component as critical and it is unclear if any unexpected results are achieved by using such aside from forming a fracture in the gas hydrate layer; since Unknown suggests the formation of a fracture within the gas hydrate layer, it does not appear that such would be considered an unexpected result, and, as such, the determination of optimal pressure to apply to form the fracture would be achievable through routine experimentation in the art.  
With regard to the wellhead pressure of the after the depressurizing, Unknown discloses wherein a pump lowers the pressure to drive the flow of fluids from the formation (p. 4).  The reference, however, fails to disclose a particular pressure associated therewith.  Ikezaki et al. suggests when methane gas is collected from methane hydrate in a marine sedimentary layer having a depth of 1000 m from the sea surface at a particular temperature, the pressure of the well is reduced to an internal pressure of 4 MPa or less.  As such, it would have been obvious to one having ordinary skill in the art to reduce the pressure to a pressure within the extensive range instantly claimed, as is suggested by Ikezaki et al. in order to produce the methane hydrate from the subsea bed.  One of ordinary skill in the art would recognize the optimal pressure to provide for after the depressurizing in order to enable the production of methane hydrate therefrom since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018).
With respect to further dependent claim 10, Unknown discloses wherein the pumping water is pumping water in the natural gas hydrate reservoir and water generated by the decomposition of the natural gas hydrate from a wellbore of the borehole (p. 4, bottom full paragraph); the natural gas generated by the decomposition of the natural gas migrates from the wellbore to the wellhead of the borehole for gas production (p. 4); and the method further comprises repeating step 3) and/or continuing to reduce the wellhead pressure so as to increase or maintain a gas production rate (p. 4, wherein the pump lowers the pressure to drive the fluids, thereby continuing to reduce the wellhead pressure).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments with respect to the rejections of claim 9 under 35 USC 112(a) have been fully considered but they are not persuasive. Applicant asserts from the written description in [0101] one of ordinary skill in the art would know that the method of claim 5 refers to depressurization and therefore, to carry out the method, one of ordinary skill would need to ensure a lower limit of wellhead pressure and it is not necessary to give the wellhead pressure an upper limit since it is dependent upon the decomposition of natural gas hydrate.  The Examiner respectfully disagrees.  Although one of skill in the art could be able to hypothetically make the claimed invention of claim 9 without undue experimentation, the inventor’s actual method after depressurization has not been shown in the instant method to result in a well head pressure of, for example, 100,000 MPa, 1 million MPa, etc, and, as such, the rejection is maintained.
Applicant’s arguments with respect to the rejections of claims under 35 USC 112(b) as previously set forth have been fully considered and are persuasive in view of Applicant’s amendments.  The noted 35 USC 112 (b) rejections have been withdrawn. 
Applicant's arguments with respect to the prior art have been fully considered.  The Examiner notes Applicant’s amendments and new dependent claims presented, as well as the grounds of rejection as now set forth above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
05/27/22